                      Case 18-82413              Doc 32        Filed 05/15/20 Entered 05/15/20 14:47:56                              Desc Main
                                                                 Document     Page 1 of 4


 Fill in          information to identify your case

 Debtor       1                  Byron M. Huyghues-Despointes

 Debtor 2
 (Spouse, iffiling)


 United States Bankruptcy Court for         the:      NORTHERN DISTRICT OF ILLINOIS

 Case      number          18-82413                                                                     Check if this is:
 (lf known)
                                                                                                        I   An amended filing
                                                                                                        I   A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:
                                                                                                                    5t15t2020
 Official Form 1061                                                                                         MM / DD/ YYYY
 Schedule l: Your lncome                                                                                                                             12t15
Be as complete and accurate as possible. lf two married people are     filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. lf you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

EET                   Describe
        Fill in your employment
        information.
        lf you have more than one job,                                  I   Emptoyed                           E   Employed
        aftach a separate page with              Employment status
        information about additional                                    E   Not employed                       I   Not employed
        employers.
                                                 Occupation             Quality Assurance Engineer             Homemaker
        lnclude part{ime, seasonal, or
        self-employed work.                      Employer's name        Kenna Security

        Occupation may include student           Employer's address
        or homemaker, if it applies.
                                                                        800 W Washington
                                                                        Chicago, lL

                                                 How long employed there?         2 years

EElltf                Give DetailsAbout Monthlv lncome

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space. lnclude your non-filing
spouse unless you are separated.

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. lf you need
more space, attach a separate sheet to this form.




       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). lf not paid monthly, calculate what the monthly wage would be.           2.    $        8,400.00        $              0.00

3.     Estimate and list monthly overtime pay.                                               3.   r$               0.00     +$             0.00

4.     Calculate gross lncome. Add line 2 + line 3.                                          4.    $     8,400.00                $       0.00




Official Form 1061                                                          Schedule l: Your lncome                                               page'l
                       Case 18-82413           Doc 32         Filed 05/15/20 Entered 05/15/20 14:47:56                                         Desc Main
                                                                Document     Page 2 of 4

     Debtorl Byron M. Huyghues-Despointes                                                                    Case number   (,f   known) 18-82413




           Copy line 4 here                                                                        4.                             .00

  5.       List all payroll deductions:
           5a. Tax, Medicare, and Social Security deductions                                       5a.           $       1,293.00          $                0.00
           5b. Mandatory contributions for retirement plans                                        5b.           $           0.00          $                0.00
           5c. Voluntary contributions for retirement plans                                        5c.           $         420.00          $              0.00
           5d. Required repayments of retirement fund loans                                        5d.           $           0.00          $              0.00
           5e. lnsurance                                                                           5e.           $         327.O0          $              0.00
           5f. Domestic support obligations                                                        5f.           $           0.00          $              0.00
           59. Union dues                                                                          59.           $           0.00          $              0.00
           5h. Other deductions. Specifo: HSA                                                      5h.+          $         396.00         +$              0.00
 6.        Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                          6.            $       2,436.00          $              0.00
 7.        Calculate total monthly take-home pay. Subtract line 6 from line 4.                     7.        $           5,964.00          $              0.00
 8.        List all other income regularly received:
           8a. Net income     from rental property and from operating a business,
                  profession, or farm
                 Attach a statement for each property and business showing gross
                 receipts, ordinary and necessary business expenses, and the total
                 monthly net income.                                                               8a.           $               0.00      $              0.00
           8b. lnterest and dividends                                                              8b.           $               0.00      $              0.00
           8c. Family support payments        that you, a non-filing spouse, or a dependent
                     regularly receive
                 lnclude alimony, spousal support, child support, maintenance, divorce
                 settlement, and property seft lement.                                             8c.           $               0.00      $              0.00
           8d. Unemploymentcompensation                                                            8d.           $               0.00      $              0.00
           8e. Social Security                                                                     8e.           $               0.00      $              0.00
           8f. Other government assistance that you regularly receive
                 lnclude cash assistance and the value (if known) of any non-cash assistance
                 that you receive, such as food stamps (benefits under the Supplemental
                 Nutrition Assistance Program) or housing subsidies.
                 Specifo:                                                                          8f.           $               0.00      $              0.00
           89. Pension or retirement income                                                        89.   $                       0.00      $              0.00
           th. Other monthly income. Speci!:          Babysitting income                           8h. + $                       ono *     $            650.00

 9.        Add all other income. Add lines 8a+8b+8c+8d+8e+8f+89+8h.                                          $                   0.00      $            650.00

 10. Calculate monthly income.             Add line 7 + line 9.                               10         $           5,964.00     +   $        650.00     $        6,614.00
           Add the enkies in line '10 for Debtor 1 and Debtor 2 or non-filing spouse.
 'l   1.   State all other regular contributions to the expenses that you list in Sclredule J.
           lnclude conkibutions from an unmarried partner, members of your household, your dependents, your roommates, and
           other friends or relatives.
           Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
           Specify:                                                                                                                               11.   +g             0.00

 1    2.   Add the amount in the last column of line 10 to the amount in line 1 1. The result is the combined monthly income.
           Write that amount on the Summary of Schedules and Sfafrsfiba/ Summary of Certain Liabilities and Related Data, if it
           applies                                                                                                                                12.   $          6,614.00

                                                                                                                                                               ned
                                                                                                                                                        monthly income
 13.       Do you expect an increase or decrease within the year after you file this form?
           tr        No.
           f         Yes. Explain    Debtor's income has temporarily decreased due to COVID 19. He expects to be back to full pay by
                                     Janua 2021




Official Form 1061                                                            Schedule l: Your lncome                                                              page 2
                   Case 18-82413                 Doc 32          Filed 05/15/20 Entered 05/15/20 14:47:56                               Desc Main
                                                                   Document     Page 3 of 4


 Fill in this information to identify your case:

 Debtor     1
                          Byron M. Huyghues-Despointes                                                            Check if this is:
                                                                                                                  I An amended filing
 Debtor 2
 (Spouse, if filing)
                                                                                                                  I    A supplement showing postpetition chapter
                                                                                                                       '13 expenses as of the following date:
                                                                                                                       6t22t2020
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         MM/DD/YYYY
 Case     number 18-82413
 (lf known)




 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                     12t15
 Be as complete and accurate as possible.                lf two married
                                                          people are filing together, both are equally responsible for supplying correct
 information. lf more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

 Part'1        Describe Your Household
 1.     ls this a joint case?
        I       No. co to line 2.
        E       Yes. Does Debtor 2 live in a separate household?
                    E tto
                    E Yes. Debtor     2 must file Official Form lOOJ-2, Expenses for Separate Househotd ol Debtor 2.

 2.     Do you have      dependents? E tto
        Do not list Debtor 1   and           I    yes.   Fill out this information for   Dependent'srelationshipto        Dependent,s       Does dependent
        Debtor 2.                                        each dependent                  Debtor 1 or Debtor 2             age               live with you?
                                                                                                                         ffisw             ffiNffiffiil
        Do not state the                                                                                                                    E   trto
        dependents names.                                                                Son                              1                 I   yes
                                                                                                                                            E   tto
                                                                                         Daughter                         3                 I   Yes
                                                                                                                                            Eruo
                                                                                         Son                              5                 I   yes
                                                                                                                                            E tto
                                                                                                                                            E Yes
 3.     Do your expenses include                     I   tto
        expenses of people other than
        yourself and your dependents?               E    Yes

 Paft.2     Estimate Your
 Estimate your expenses as of your bankruptcy filing date unless you are using               as a supplement in a Chapter 13 case      report
 expenses as of a date after the bankruptcy is filed. lf this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.

lnclude expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule l: Your lncome
(Official Form 1061.)

4.      The rental or home ownership expenses for your residence. Include first mortgage
        payments and any rentforthe ground or lot.                                                               4.$                            1,705.00

        lf not included in line 4:

      4a.         Real estate taxes                                                                             4a.                                    0.00
      4b.   Property, homeowner's, or renter's insurance                                                        4b.
      4c.   Home maintenance, repair, and upkeep expenses                                                       4c.                              100.00
      4d.   Homeowner's association or condominium dues                                                         4d.                               62.00
5.    Additional mortgage payments for your residence, such as home equity loans                                 5.                                0.00




Official Form 106J                                                        Schedule J: Your Expenses                                                           page   1
                  Case 18-82413              Doc 32          Filed 05/15/20 Entered 05/15/20 14:47:56                                     Desc Main
                                                               Document     Page 4 of 4

 Debtor    1      Byron M. Huyghues-Despointes                                                           Case number (if     known) 18-82413
 6.    Utilities:
       6a.        Electricity, heat, natural gas                                                               6a.   $                               200.00
       6b.        Water, sewer, garbage collection                                                             6b.   $                               100.00
       6c.        Telephone, cell phone, lnternet, satellite, and cable services                               6c.   $                               325.00
       6d.        Other. Specifu:                                                                              6d. $                                   0.00
 7.    Food and housekeeping supplies                                                                           7. $                               1,000.00
 8.    Ghildcare and children's education costs                                                                 8. $                                 125.00
 9.    Clothing, laundry, and dry cleaning                                                                      o    $                               200.00
 10. Personal care products and services                                                                       10.   $                                50.00
 11. Medical and dental expenses                                                                               11. $                                 150.00
 12. Transportation. lnclude gas, maintenance,           bus or train fare.
       Do not include car payments.                                                                            12.   $                               200.00
 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                        13.   $                               100.00
 14. Charitable contributions and religious donations                                                          14.   $                                 0.00
 15. lnsurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.
       15a. Life insurance                                                                                   15a.    $                                 0.00
       15b. Health insurance                                                                                 15b.    $                                 0.00
       '15c. Vehicle insurance                                                                                tsc.   $                               100.00
       15d. Other insurance. Speciry:                                                                        15d.    $                                 0.00
 16.   Taxes. Do not include taxes                      your pay or included in lines 4 or 20.
       Specify:                                                                                                16.   $                                  0.00
 17. lnstallment or lease payments:
       17a.       Cat payments for Vehicle 1                                                                 17a. $                                    0.00
       17b.       Car payments for Vehicle 2                                                                 17b. $                                    0.00
       17c.       Other. Specifo: Wife's Student Loans                                                        tzc.   $                               175.00
       17d.       Other. Specifo:                                                                            17d.    $                                 0.00
 18. Your payments of alimony,   maintenance, and support that you did not report as
       deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).                         18.   $                                 0.00
 19.   Other payments you make to support otherc who do not live with you.                                           $                                 0.00
       Specify:                                                                                                19.
 20. Other     property expenses not              in lines 4 or 5 of this form or on                         l: Your Income.
     20a. Mortgages on other property                                                                        20a. $                                    0.00
     20b. Real estate taxes                                                                                  20b. $                                    0.00
     20c. Property, homeowner's, or renter's insurance                                                       20c. $                                    0.00
     20d. Maintenance, repair, and upkeep expenses                                                           20d. $                                    0.00
     20e. Homeowner's association or condominium dues                                                        20e. $                                    0.00
 21. Other: Specifo: Wfe's Car Payment                                                                        21. +$                                456.00
       Pet Care                                                                                                      +$                               50.00
 22.   Calculate your monthly expenses
       22a. Add lines 4 through 21.                                                                                      $                     5,098.00
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
       22c. Add line 22a and 22b. The result is your monthly expenses.                                                   $                     5,098.00
 23.   Calculate your monthly net income.
       23a. Copy line 12 (your combined monthly income) from Schedule l.                                       $
                                                                                                             23a.                                 6,614.00
       23b. Copy your monthly expenses from line 22cabove.                                                   23b.-$re
       23c.    Subtract your monthly expenses from your monthly income.
               The result is your monthly net income.                                                        23c. $                               1,516.00

 24.   Do you expect an increase or decrease in your expenses                 within the year after you file this form?
       For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
       modification to the terms of your mortgage?
       I   nro.
       E   Yes.                      here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                      page 2
